Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1, 8, 11 and 16 is the inclusion of the limitations of 

“causing a fuel pump of the fuel system to direct fuel through the fuel filter and the
fuel system such that a first flow rate of fuel through a first portion of the fuel system is
substantially equal to a second flow rate indicated by the work cycle data, and a first fuel pressure of fuel in the first portion of the fuel system is substantially equal to a second fuel pressure indicated by the work cycle data;” in claim 1;

“determine an amount of particulate matter trapped by the fuel filter relative to an area of the filter media or a flow rate at which the fuel is pumped through the filter media:
determine, via the filter life model, a correlation between the pressure difference and the amount of particulate matter trapped by the fuel filter: determine, from the correlation, a predicted amount of particulate matter that when trapped by the fuel filter causes the pressure difference to reach or exceed the predetermined threshold, wherein
the service life of the fuel filter is determined based on the predicted amount of particulate matter:” in claim 8;

“determine, via a filter life model, predicted load cycle data for the fuel


“determining a fuel contamination rating for the fuel in the fuel system: determining a particle distribution of the fuel based at least in part on the fuel contamination rating:
receiving, via the one or more sensors, fuel consumption data; determining a particulate accumulation value of particulate matter trapped by the fuel filter based on the particle distribution of the fuel and the fuel consumption data, the particulate accumulation value indicating at least a size and a quantity of the particulate matter that is trapped by the fuel filter:” in claim 16 that the prior art of record neither taught nor suggested.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747